Order and judgment (one paper), Supreme Court, New York County (Michael Dontzin, J.), entered June 19, 1990, which denied petitioner’s application pursuant to CPLR article 78 challenging orders of the New York State Division of Housing and Community Renewal, and dismissed the proceeding, unanimously affirmed, without costs.
A rent reduction was imposed on apartments in petitioner’s residential building for service reductions, including an inoperative elevator, unclean public areas, soft spots on the roof of the building, lack of heat and hot water, an inoperative intercom system, and loose tiles on the first four floors of the building. The factual issues raised by petitioner were for the administrative agency to determine, and the record shows that the determinations challenged herein have a rational basis, and were not arbitrary or capricious (see, e.g., Matter of 230 E. 52nd St. Assocs. v State Div. of Hous. & Community Renewal, 131 AD2d 349). The Agency was not required to give the petitioner notice of an inspection (Matter of Albert v Eimicke, 151 AD2d 746). Concur—Sullivan, J. P., Rosenberger, Kupferman, Ross and Smith, JJ.